Mitchell, C. J.,
dissenting:
The assignments of error are in violation of the rules of court and the appeal might be dismissed on that ground. But as the court has concluded to consider and decide the case I would reverse the judgment.
The value of the manufacturing plant, the subject of the controversy, was relevant and very material on the question of fraud. If the appellant in good faith believed it worth *330$51,000 and could show that it, or the stock he gave for it, was in fact worth that amount, then there was no actual fraud, and the representation that he had paid for it in cash was a subordinate circumstance not sufficient to rescind the purchase, though it would justify Jones in dissolving the partnership if he thought it of importance enough to destroy that confidence which the partnership relation requires. A bill for that purpose would, however, have sustained a decree for dissolution only from the filing of the bill, and with a due regard for the rights of both parties. The injunction and the appointment of a receiver were' not only irregular and improvident, but highly unjust and injurious in that they practically confiscated the appellant’s property on a charge of fraud which may have been perpetrated but which certainly was not proved and which the appellant was denied the opportunity of disproving.
Fell and Elkin, JJ., join in this dissent.